DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 03/31/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered because out of the three information disclosure statements filed on 03/31/202, one IDS has NPL cited but legible copy not provided and another IDS has foreign references cited but legible copies not provided.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 18 recites the limitation "the entire residue” in the first line of the claim.  There is insufficient 
Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 23 recites the limitation "the first material” in the eight line of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 10-16, 20-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view of Buller (US 20170304894 A1).
Regarding claim 1, Daniel et al. teaches, a printer pressing assembly for forming material layers (a method for forming a layer of a flowable photoresist material by a pressure plate, [0010]), the pressing assembly comprising:
a support assembly having a support surface (substrate 10 sitting on a support surface 12, annotated FIG. 1 and [0010]), and a press stop (spacers 14, annotated FIG.1 and [0010]),
a nozzle configured to dispense a material onto the support surface (nozzle used for dispensing photoresist, [0007]); and
a press configured to be positioned opposite to the support surface and configured to move relative to the support (presser plate 24 placed opposite of the of the support surface 12 and by moving the pressing plate towards the substrate to form a layer, annotated FIG.1 and [0012]),
wherein the press stop is configured to be elevated above the support surface so as to engage an abutment surface of the press (presser plate is positioned above the spacers where the height of the spacers correspond to the thickness of the layer to be formed on top of the substrate when the presser plate presses down it touches the spacers- abutment surface to form a layer of predetermined height, annotated FIG.1 and FIG.3 and [0011]), thereby setting a pre-determined distance between a contact surface of the press and the support surface (the presser plate  is stopped moving towards the substrate by the spacers where the spacers’ height correspond to the layer thickness to be formed, layer thickness is the pre-determined distance between the contact surface of the substrate and the presser plate, [0012]).
Daniel et al. does not explicitly teach a driver to change elevation of the support surface relative to an elevation of the press stop. However Daniel et al. explicitly teaches a support surface 12 on which the substrate 10 is resting. It will be beneficial to 
Buller teaches, a driver (platform-support surface may comprise a motor, [0112]), wherein the driver is configured to change an elevation of the support surface relative to an elevation of the press stop (platform is movable vertically (in relation to the presser plate in view of Daniel et al.) by the motor, [0112]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of presser plate assembly as having presser plater and support surface positioned at a pre-determined distance apart from each other as taught by Daniel et al. wherein the support surface can be moved up and down in relation to the presser plate by a motor/driver as taught by Buller to improve presser plate assembly by introducing flexibility in the assembly for adjusting the predetermined distance between the presser plate and the support surface to form layers of uniform thickness.
Daniel et al. teach:
[0010] In accordance with the present invention, provided is a method of casting a thick layer photoresist onto a substrate to produce a uniform photoresist layer. In this respect, the method according to the present invention achieves a uniform thickness of a thick photoresist layer by positioning spacers between the substrate and a presser plate and pressing a flowable photoresist onto the substrate using the presser plate wherein the
thickness of the photoresist layer is maintained by the size of the spacers1. The photoresist is then cured or solidified while being pressed by the presser plate thereby producing a photoresist layer having a uniform thickness.

[0007].... Once the photoresist exits the nozzle, it flows onto the substrate producing a thickness H which is less than the space between the nozzle and the substrate......

providing a presser plate having a pressing surface, the pressing surface being moveable toward the at least one application surface; providing at least one spacer between the presser plate and the substrate, each of the at least one spacer having a spacer thickness; dispensing a non-solid photoresist on the at least one application surface; moving the pressing surface toward the application surface into a pressing
position wherein the at least one spacer has stopped the moving; and, at least
partially solidifying the non-solidified photoresist when in the pressing condition.

[0011] One aspect of the casting method according to the present invention, the
spacers, having substantially uniform thicknesses, are positioned on the substrate and are spaced from an application surface on the substrate. A desired amount of photoresist is then applied to the application surface. The photoresist, which is above its melt temperature so that it will flow, is then pressed by a presser plate that is moved toward the substrate until it engages the spacers( abutment surface). The presser plate includes a flat uniform pressing surface corresponding to the application surface of the substrate thereby producing the desired topography in the photoresist layer. The presser plate is maintained in the pressed position as the photoresist is slowly cooled to below its melt temperature. Once the photoresist is adequately cured or solidified, the presser plate is released.


    PNG
    media_image1.png
    715
    1077
    media_image1.png
    Greyscale
Annotated FIG.1









Annotated FIG.3

    PNG
    media_image2.png
    600
    1134
    media_image2.png
    Greyscale
Annotated FIG.3






	


Buller teach:
[0112]...The platform may comprise a motor. The substrate or the base may be fastened to the container or to a conveyor belt. The platform (e.g., base and/or substrate) may be fastened to the substrate. The platform may be transportable.
The transportation of the platform may be regulated and/or controlled by a controller
(e.g., control system). The platform may be transportable horizontally, vertically, or at an
angle (e.g., planar or compound)....


Regarding claim 2 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 1. In addition Daniel et al. teaches, the press stop comprises a wall surrounding the support surface (inbetween the inner walls of the spacers, photoresist material is deposited on the substrate to form a layer, annotated FIG.3).

the press stop comprises a plurality of elongated stops (two spacers 14 in annotated FIG.3).

Regarding claim 4 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 1. In addition Daniel et al. teaches, the press has a plate-shaped surface provided with the contact surface and configured to be positioned opposite to the support surface (pressing plate having a flat pressing surface moving towards the substrate resting on a support surface 10, [0011] and annotated FIG.1).
Regarding claim 10 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 1. In addition Daniel et al. teaches, a curing
member configured to cure the material deposited on the support surface (presser plate curing the layer by pressure, [0011]).

Regarding claim 11 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 1. In addition Buller teaches, a laser
source configured to emit a laser beam so as to ablate the material deposited on the support surface ( irradiating-ablating portion of the layer using laser beam, [0157]).
Buller teach:
[0157] At least a portion of the material layer can be irradiated by the energy source
(e.g., energy beam) 303. The energy source can be an electromagnetic beam, electron
beam, ion beam, proton beam, or plasma beam. In some cases, the energy source can be a laser beam or a microwave beam. The energy source can have a single emission source or multiple emission sources. The energy source can be a single head laser or a 


Regarding claim 12 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 2. In addition Daniel et al. teaches, the wall comprises a first wall and a second wall (spacer 14 in either side of the substrate having inner and outer walls, annotated FIG.1 above).

Regarding claim 13 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 12. In addition Daniel et al. teaches, the first wall is configured to be elevated to a different height relative to the second wall so as to provide an inclined engagement surface that engages the abutment surface of the press (the spacers’ height are variable where first height of the spacer 104 is higher than the second height 108 of the spacer as shown in FIG. 4 therefore forcing the plate 110 into an angle relationship with the substrate 10 to form a layer, [0040] and FIG.4).

Regarding claim 14 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 13. In addition Daniel et al. teaches, wherein at least one of the first wall and second wall is configured to be moved towards the press (spacers with variable height can be used, so taller spacers can be positioned which will be closer to the presser plate instead of shorter spacers,2 [0040]).

a method of solid free form fabrication (pressing a flowable photoresist onto the substrate using a presser plate to form a layer, [0010]), the method comprising:
providing a press and a support assembly having a support surface (substrate 10 siting on a support surface, [0010] and annotated FIG.1 above), and a press stop (spacer 14, [0010] and annotated FIG.1),
positioning the support surface such that a predetermined distance is defined between a surface of the press stop (the presser plate is stopped moving towards the substrate by the spacers where the spacers’ height correspond to the layer thickness to be formed, layer thickness is the pre-determined distance between the contact surface of the substrate and the presser plate, [0012] and annotated FIG.1),  	which is configured to engage an abutment surface of the press, and the support surface (the pressing plate is stopped by the spacers-abutment surface when moving towards the substrate, [0012] and annotated FIG.3), depositing a first material onto the support surface (photoresist material is dispensed onto the substrate, [0011]),
bringing the surface of the press stop and the abutment surface of the press into contact with each other such that the first material is pressed into a first material layer having a thickness corresponding to the predetermined thickness (flowable photoresist pressed by a presser plate to form a layer of certain thickness which is maintained by the size of the spacers placed inbetween the presser plate and the substrate onto which photoresist material is dispensed, [0011], [0012] and annotated FIG.1),
separating the press stop and the abutment surface of the press from each other (once the photoresist is cured, the presser plate is released, [0011]).
Daniel et al. does not explicitly teach a driver to elevate and lower the support surface relative to the press and selectively ablating the first material layer. Daniel et al. explicitly teaches a support surface 12 on which the substrate 10 is resting as shown in FIG.1 It will be beneficial to move up and down the support surface in relation to the presser plate to introduce flexibility in the apparatus for adjusting the predetermined distance between the presser plate and the support surface to form layers of uniform thickness. In addition Daniel et al. teaches positive photoresist process in [0038] which provides high resolution for each layer formed and protects the substrate when etching/selective ablating is performed. Therefore it will be beneficial to perform selective ablation on the layer to form textured surface with vacant regions on the layer to improve adhesion when second layer of substrate is dispensed and formed without affecting the first layer of substrate. 
Buller et al. teaches, a driver (platform-support surface may comprise a motor, [0112]), the driver being configured to elevate and lower the support surface relative to the press stop (platform is movable vertically (in relation to the presser plate in view of Daniel et al.) by the motor, [0112]), and selectively ablating the first material layer to form vacant regions within the first material layer (irradiating portion of the layer (selectively ablating) to form vacant regions within the layer using laser beam, [0157]). 
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to apply the teachings of presser 

Regarding claim 16 combination of Daniel et al. and Buller teach the method according to claim 15. In addition Buller teaches, dispensing at least a second
material onto the first material layer to fill the vacant regions formed within the first material layer (a new layer of pre-transformed  material is dispensed over the first layer to be transformed into a layer, [0182]).
	In addition Daniel et al. teaches, bringing the surface of the press stop and the abutment surface of the press into contact with each other such that the second material is leveled (the presser pressing the dispensed material to form a layer, 3[0010]). 
	Daniel et al. teach:
[0182] An object with macroscopic and one or more small-scaffold features (e.g., types)
can be formed in a layer-by-layer fashion. In some examples, a first layer of the object is
The layer can be formed by transforming at least a portion of a layer of pre-transformed (e.g., powder)
material along a predetermined pattern (e.g., directional pattern). The method may
further comprise cooling the layer (e.g., to a temperature below the transformation (e.g.,
melting) point of the powder material). A new layer of pre-transformed (e.g., power)
material can be provided over the first layer and subsequently transformed along a (e.g., predetermined) pattern. The pattern may relate to a model design of a desired 3D object. The new layer can then be cooled. The layer wise process can be repeated as necessary (e.g., at least 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 100, 200, 300, 400, 500, 1000, or 10,000 times) to generate the 3D object.


Regarding claim 20 combination of Daniel et al. and Buller teach the method according to claim 16. In addition Buller teaches, wherein at least one of an upper surface of the first material layer and a leveled surface of the second material is ablated to provide a texturized surface so as to improve adhesion of a subsequent layer deposited on the texturized surface (portion of the first layer is irradiated by energy beam to form a pattern and the second layer is deposited on top of first layer and portion of the second layer is irradiated to form a pattern to improve adhesion between the first and second formed layers, and the layer wise process is repeated as necessary, [0182] and [0181]).

Regarding claim 21 combination of Daniel et al. and Buller teach the method according to claim 15. In addition Daniel et al. teaches, atleast partially curing the first material (the photoresist material is at least partially cured, [0034]). 

Regarding claim 22 combination of Daniel et al. and Buller teach the method according to claim 16. In addition Daniel et al. teaches, at least partially curing at
least one of the first material and the second material (the photoresist material is partially cured, 4[0034]).
Regarding claim 24 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 1. In addition Buller et al. teaches, an ablation system configured to cure and ablate the material dispensed onto the support surface ([0182] and ([0157]), wherein the curing and ablating is performed by the same ablation system ([0182] and [0157]), which is configured to operate at a different set of parameters (the deposited layer is cooled (cured in view of Daniel et al.) and then portion of the layer is irradiated (ablated) by using energy beam having different intensities- set of parameters, [0182], [0157] and [0162]).

Regarding claim 25 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 24. In addition Buller et al. teaches, wherein the ablation system comprises a pulse laser configured to emit a laser beam at different intensities (energy sources providing energy that is a laser beam supplied in pulses to the layer, the intensity of the energy beam is variable in terms of power such as low power intensity, high power intensity and other, [0041] and [0141]).

Regarding claim 26 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 1.In addition Daniel et al teaches, a curing member configured to cure the material dispensed onto the support surface (presser plate curing the layer by pressure, [0011]).
In addition Buller teaches, an ablation system configured to ablate the material dispensed onto the support surface (irradiating-ablating portion of the layer using laser beam, [0157]).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view of Buller (US 20170304894 A1) and Wantabe et al. (US 20180237610 A1).
Regarding claim 5 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 1. 
Neither in combination nor individually Daniel et al. and Buller et al. explicitly teach a roller for leveling a material deposited on the support surface. However Daniel et al. explicitly teaches leveling the deposited material with a printing presser. The deposited material can be levelled in many different ways which can include roller as feasible solution.
Wantabe et al. teaches, the press comprises a roller configured to level a material deposited on the support surface by translating in a direction parallel to the support surface (using a roller the deposited material is formed into a thin layer, [0122]).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve the printer pressing assembly as taught by combination of Daniel et al. and Buller to include a roller as to 
“ Subsequently, the leveling mechanism 6 compresses the layer of the first liquid material for forming a three-dimensional object (slurry material) to increase the bulk density, and levels off the layer of the slurry material to a uniform height.”

Wantabe et al. teach:
...a method for spreading the slurry material to have a form of a thin layer with such a member as a brush, a roller, and a blade, a method for pressing the surface of a layer
of the slurry material with a pressing member to spread the slurry material to
have a form of a thin layer, and a method using a known powder laminated object
manufacturing apparatus.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view of Buller (US 20170304894 A1) and Park et al. (US 6119335).
Regarding claim 17 combination of Daniel et al. and Buller teach the method according to claim 16.
Neither is combination nor individually Daniel et al. and Buller et al. teach ablating a portion of the residue layer after second material is levelled. However Buler teaches ablating layer of debris on the apparatus after the layers have been formed as taught in [0141].
Park et al. teaches, when a thin residue layer of the second material remains after the second material is leveled, the residue layer is ablated to remove at least a portion of the residue layer (after the third layer is formed, the residual resin on the third layer is ablated entirely5, Col.4 lines 5 to 15).
Therefore it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to improve the printer pressing assembly as taught by combination of Daniel et al. and Buller to ablate portion or entirely the residue layer as taught by Park et al. to ensure the layers are free of any debris which might affect the conductivity or adhesion property of the deposited material. 
Park et al. teach:
(Col.4 lines 5 -15) forming a third printed circuit layer having a third circuit pattern; and forming a protecting layer on the board after forming the third printed circuit layer, wherein the via hole for connecting the first circuit pattern of the first printed circuit layer to the second circuit pattern of the second printed circuit layer is formed by irradiating beams of an Nd-YAG laser to the relevant position to remove all copper foils of the RCC, and then, by irradiating beams of a CO2 laser to the copper-foil-removed position to remove all of residual resin of RCC; and

Regarding claim 18 combination of Daniel et al., Buller and Park et al. teach the method according to claim 17. In addition Park et al. teaches, the entire residue layer is removed by ablation (after the third layer is formed, the residual resin on the third layer is ablated entirely6, Col.4 lines 5 to 15).
 Regarding claim 19 combination of Daniel et al., Buller and Park et al. teach the method according to claim 17. In addition Park et al. teaches, wherein at least regions of the residue layer immediately surrounding the second material that fills the vacant regions of the first material are removed (ablating residual layer on the first circuit pattern layer, Col. 4 lines 5-15 and Col. 7 lines 34-37).
Claim 27 are rejected under 35 U.S.C. 103 as being unpatentable over Daniel et al. (US 20040121258 A1) in view of Buller (US 20170304894 A1) and Shemelya et al. (US 20180043618 A1).
Regarding claim 27 combination of Daniel et al. and Buller teach the printer pressing assembly according to claim 26.
Neither is combination nor individually Daniel et al. and Buller et al. teach the ablation system comprises a CNC system. However Buller explicitly teaches an ablation system having laser/energy beam source. Different types of ablation systems can be used as required by the system to meet operational requirement.
Shemelya et al. teaches, wherein the ablation system comprises a Computer Numeric Controlled (CNC) system (CNC with micromachining capabilities used to selectively remove conductive material-ablating, [0055]).
Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the outstanding 35 U.S.C 112(b) rejection.

The reason claim 7 has allowable subject matter: The combination of all the cited prior arts and pertinent prior arts does not teach a foil extends around outer peripheries of the stationing rod and the movable rod so as to come into direct engagement with the material deposited on the support surface as the movable rod translates in the direction
parallel to the support surface. Further search was performed and no references were found to teach the claimed feature as a whole.
The reason claim 8 has allowable subject matter: The combination of all the cited prior arts and pertinent prior arts does not teach the foil extending around the outer periphery of the movable rod departs the movable rod so as to be oriented at an
acute angle with respect to the support surface. Further search was performed and no references were found to teach the claimed feature as a whole.
The reason claim 9 has allowable subject matter: The combination of all the cited prior arts and pertinent prior arts does not teach a first end of the foil is wound around a first spool and a second end of the foil is connected to a second spool such that the foil is released from one of the first and second spools as the movable rod translates. Further search was performed and no references were found to teach the claimed feature as a whole.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matsui et al. (US 20100214333 A1) teaches 3D modelling apparatus having an adjustment mechanism where the material deposited can formed into layer for certain thickness controlled by the adjustment mechanism. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANZUMAN SHARMIN whose telephone number is (571)272-7365. The examiner can normally be reached M and Th 7:30am - 3:30pm and Tue 8:00am-12:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS LEE can be reached on (571)272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.S./Examiner, Art Unit 2115                                                                                                                                                                                                        


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Size of the spacers correspond to the thickness of the layer to be formed.
        2 The claim does not mention how the wall-spacer is moved towards the press, thus positioning taller spacers on either side of the substrate corresponds to moving wall close to the presser plate. 
        3 It is obvious to try by someone of ordinary skill in the art to repeat the process of forming layer as taught by Daniel et al. to form another layer on top of the formed layer to create the desired 3D object as a predictable solution with reasonable expectation of success, see MPEP 2143,I.(E)
        4 In view of Buller cooling of each layer after forming, this layer wise process is repeated as necessary as taught in [0182]. Someone of ordinary skill in the art can apply the process of layer wise process to Daniel et al. teaching of partially curing each layer with reasonable expectation of success since the basis of 3D printing is building a structure layer by layer deposition. 
        5 In view of Buller teaching of ablating portion of the layer in [0157] can be incorporated by someone of ordinary skill in the art to ablate portion of the residue layer with reasonable expectation of success as per the design need. 
        6 In view of Buller teaching of ablating portion of the layer in [0157] can be incorporated by someone of ordinary skill in the art to ablate portion of the residue layer with reasonable expectation of success as per the design need.